       Case 2:19-cv-00168-DBP Document 18 Filed 08/28/19 Page 1 of 15




KYLE J. KAISER (13924)
Assistant Utah Attorney General
SEAN D. REYES (7969)
Utah Attorney General
160 East 300 South, Sixth Floor
P.O. Box 140856
Salt Lake City, Utah 84114-0856
Telephone: (801) 366-0100
Facsimile: (801) 366-0101
E-mail: kkaiser@agutah.gov

Attorneys for State Defendants


                IN THE UNITED STATES DISTRICT COURT

       IN AND FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


EARLE JENSEN,                           DEFENDANTS’ MEMORANDUM
                                             IN OPPOSITION TO
                          Plaintiff,     PLAINTIFF’S MOTION FOR
                                           SUMMARY JUDGMENT
v.

BUREAU OF CRIMINAL                         Case No. 2:19-cv-00168-DBP
IDENTIFICATION, MARCUS
YOCKEY and BARRY LAWRENCE,                Magistrate Judge Dustin B. Pead

                          Defendants.
        Case 2:19-cv-00168-DBP Document 18 Filed 08/28/19 Page 2 of 15




                      INTRODUCTION AND BACKGROUND

       The Utah Bureau of Criminal Identification refused Plaintiff Earle Jensen’s

request for a certificate of eligibility to expunge part of his criminal history

records. Jensen appealed, Assistant Utah Attorney General Marcus Yockey

defended the Bureau’s decision, and Utah Third District Judge Barry Lawrence

affirmed the decision.

       In this case, Jensen has sued the Bureau for apparently incorrectly refusing

the certificate and AAG Yockey and Judge Lawrence for their advocacy offered

and decisions rendered in the state court appeal.

       The Bureau, Judge Lawrence, and AAG Yockey filed a motion to dismiss in

this case, arguing that the Bureau was not subject to suit, that Judge Lawrence was

entitled to absolute judicial immunity, that AAG Yockey was entitled to absolute

prosecutorial/government defense attorney immunity, and that even if the entities

and individuals weren’t immune, Jensen’s complaint failed to state a claim.1 Since

then, Jensen has sought a hearing,2 and inappropriately moved for default

judgment.3 Now, Jensen has filed a two-page motion for summary judgment,




1
  See generally Defs.’ Mot. to Dismiss (Doc. 10).
2
  See Req. for Hr’g (Doc. 12).
3
  See Req. for Mot. for Default J. (Doc. 13).


                                               2
           Case 2:19-cv-00168-DBP Document 18 Filed 08/28/19 Page 3 of 15




arguing that he is entitled to $3.7 million for “lack of defendants[’] response and

[heinous] error of dishonesty and respect for the law.”4

          This motion should be denied. Jensen has not shown he is “entitled to

judgment as a matter of law” as required by the Federal Rules of Civil Procedure.

Fed. R. Civ. P. 56(a). His motion fails both procedurally—he has not followed the

local rules to set forth the facts forming the basis of his motion or legal authority

showing he is entitled to relief—and substantively—he has not shown why

judgment should be entered against any defendant. The motion should be denied

(and, at the same time, Defendants’ Motion to Dismiss should be granted).

              RESPONSE TO PLAINTIFF’S STATEMENT OF FACTS

          Federal Rule of Civil Procedure 56(a) requires that, in support of a motion

for summary judgment, a moving party must cite “to particular parts of materials in

the record.” Fed. R. Civ. P. 56(A)(1)(A). Likewise, Local Rule 56-1(b) requires

that a moving party provide “[a] concise statement of the undisputed material facts

that entitle the moving party to judgment” with evidence cited “with particularity

… in the Appendix of Evidence that supports each factual assertion.” DUCivR 56-

1(b)(3). Jensen has not complied with these rules. Defendants therefore cannot

provide a Response to the Statement of Undisputed Material Facts as required by

DUCivR 56-1(c)(3). To the extent there are any facts in Jensen’s motion


4
    Pl.’s Mot. for Summ. J. (Doc. 17) at 2.


                                              3
        Case 2:19-cv-00168-DBP Document 18 Filed 08/28/19 Page 4 of 15




considered by the Court, Defendants deny them for the reasons stated in the

Statement of Additional Material Facts.

             STATEMENT OF ADDITIONAL MATERIAL FACTS

       Defendants incorporate their Statement of Facts from the Factual

Background from their Motion to Dismiss. It is reproduced here.5

       1. While Plaintiff Earle Jensen was travelling to Canada, he discovered he

           had outstanding criminal history in Utah which was making his entry into

           Canada difficult.6

       2. Upon his return, Jensen received his criminal record, which he believed

           contained “2 situations, which was the same thing.”7

       3. He sought to expunge one of the entries.8 He began the process by

           seeking a certificate of eligibility for expungement from the Utah Bureau

           of Criminal Identification, as required by Utah law.9




5
  Because Defendants do not rely on any facts other than the Complaint, attachments thereto, and
the documents attached to their Motion to Dismiss, and because Defendants will hyperlink to
each of those documents, no appendix will be attached.
6
   Pl.’s Compl. ¶ 2. “A statement in an opposing party’s pleadings qualifies as an admission,
rendering it admissible for purposes of summary judgment.” Prepaid Teleconnect, Inc. v. City of
Murrieta, No. EDCV 15-2062-VAP (KKx), 2016 WL 1622609, at * 3 (C.D. Cal. Apr. 21, 2016)
(not selected for publication). A copy of any cases not selected for publication in an official
reporter will be provided to the pro se plaintiff.
7
  Pl.’s Compl. at 2 ¶ 1.
8
  Id.
9
  Pl.’s Compl. at 2 ¶ 1; see also Utah Code § 77-40-103 (describing the process for
expungement).


                                               4
        Case 2:19-cv-00168-DBP Document 18 Filed 08/28/19 Page 5 of 15




       4. The Bureau refused to issue the certificate because Jensen did not, at the

           time, qualify.10

       5. Jensen then filed a Petition for Judicial Review of Final Agency Action

           in Utah Third District Court, challenging the Bureau’s decision not to

           issue the certificate of eligibility.11

       6. The Petition was assigned to the Honorable Barry Lawrence, District

           Court Judge for the Utah Third Judicial District.12

       7. Marcus Yockey, Assistant Utah Attorney General, was assigned to

           defend the Bureau’s decision.13

       8. AAG Yockey filed a motion for summary judgment, and then a reply

           memorandum, noting that Jensen’s four convictions, occurring in 1991,

           1992, and 2004, made Mr. Jensen ineligible for expungement, and the

           Bureau was prohibited by Utah law from issuing the certificate of

           eligibility. (Docket, Ex. 2, at 1; Reply Mem. Supporting Mot. for Summ.

           J., Ex. 4, at 2–3; see also Utah Code § 77-40-105 (defining criteria

           disqualifying a person from receiving a certificate of eligibility)).


10
   Pl.’s Compl. at 2 ¶ 2.
11
   See Pet. for Review, Jensen v. Utah–BCI Case No. 160903361, attached to Defendants’
Motion to Dismiss (Doc. 10) as Exhibit 1 (Doc. 10-1). The docket for the case is attached to
Defendants’ Motion to Dismiss as Exhibit 2 (Doc. 10-2).
12
   Pet. for Review, Ex. 1; Pl.’s Compl. at 2.)
13
   Docket, Mot. to Dismiss Ex. 2 (Doc. 10-2), at 1; Reply Mem. Supporting Mot. for Summ. J.,
Ex. 4 to Mot. to dismiss (Doc. 10-4), at 2–3; see also Utah Code § 77-40-105 (defining criteria
disqualifying a person from receiving a certificate of eligibility).


                                                5
        Case 2:19-cv-00168-DBP Document 18 Filed 08/28/19 Page 6 of 15




       9. Judge Lawrence agreed, rejecting Mr. Jensen’s contention that some of

           the convictions should not be considered because they were old or from

           traffic court, and granted the Bureau summary judgment.14

       10.Mr. Jensen then commenced this lawsuit in Third District Court, claiming

           he was entitled to “just compensation” for violation of his “constitutional

           rights – DOUBLE JEOPARDY” because he had “been charged twice for

           the same situation.” 15




14
   Ruling & Ord, Jensen v. Utah-BCI, at 3–6 (Sept. 1, 2016), attached to Defendants’ Motion to
Dismiss as Ex. 5 Doc. 10-5).
15
   Pl.’s Compl. at 1.


                                               6
         Case 2:19-cv-00168-DBP Document 18 Filed 08/28/19 Page 7 of 15




                               LEGAL STANDARD

        Summary judgment must be denied because Plaintiff has failed to meet the

standards required for summary judgment under Rule 56 of the Federal Rules of

Civil Procedure. Summary judgment is appropriate when there is no genuine issue

of material fact and when the moving party is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56. “A plaintiff moving for summary judgment has a higher

burden than a defendant because he must show that there are no disputes as to any

material fact for every element of the claim.” Kelly v. Advanta Corp., No. CIV 02-

250 LH/RHS, 2003 WL 27385023, at * 1 (D.N.M. 2003) (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986)) (not selected for publication) (emphasis added).

                               LEGAL ARGUMENT

        Jensen seeks summary judgment, and a multi-million-dollar award, without

complying with the procedural rules of summary judgment or the substantive

requirements a § 1983 cause of action against the Bureau, Judge Lawrence, or

AAG Yockey. Jensen’s motion must be denied.

   I.      Jensen’s Motion Is Procedurally Deficient.

        First, Jensen’s motion may be denied purely because it is procedurally

deficient. Jensen has not provided a statement of undisputed material facts, a

statement of each claim or defense on which the party is seeking summary

judgment, legal authority, or a citation to an appendix of evidence, as required by



                                          7
        Case 2:19-cv-00168-DBP Document 18 Filed 08/28/19 Page 8 of 15




Federal Rule of Civil Procedure 56(c) and DUCivR 56-1(b). Jensen’s failure to do

so is a basis to deny the motion. DUCivR 7-1(a) (noting that a failure to comply

with the requirements of the local rules regarding motions may result in sanctions,

including “(ii) denial of the motion”); see Max Int’l, LLC v. Vitimmune, Inc., No.

2:11-cv-00970-DN, 2012 WL 868989, at * 2 (D. Utah. March 13, 2012) (not

selected for publication) (denying a motion for leave to amend because the moving

party failed to provide a memorandum of supporting authorities, in violation of the

local rules). And Jensen’s pro se status “does not relieve him of the obligation to

comply with procedural rules.” Murray v. City of Tahlequah, Okla., 312 F.3d

1196, 1199 n.3 (10th Cir. 2002).

      In fact, Jensen appears to wrongfully place the summary judgment burden

on Defendants. In his motion, he asserts that “[i]n accordance to Fed. R. Civ. P. 56

of federal law, the defendants have failed to provide and submit evidence of

answering plaintiffs’ complaint.” “Of course, a party seeking summary judgment

always bears the initial responsibility of informing the district court of the basis for

its motion ….” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Jensen thus

has “both the initial burden of production on a motion for summary judgment and

the burden of establishing that summary judgment is appropriate as a matter of

law.” Trainor v. Apollo Metal Specialties, Inc., 318 F.3d 976, 979 (10th Cir.




                                           8
          Case 2:19-cv-00168-DBP Document 18 Filed 08/28/19 Page 9 of 15




2003). He has neither offered facts nor legal authority to show his entitlement to

judgment.

         These failures all warrant denial of Jensen’s summary judgment motion.

   II.      Jensen’s Motion Is Substantively Deficient.

   Even if the Court overlooks the procedural infirmities of Jensen’s motion, it still

should be denied for the reasons stated originally in Defendants’ Motion to

Dismiss. The Bureau cannot be liable because it is not subject to suit. Judge

Lawrence is entitled to judicial immunity. AAG Yockey is entitled to

prosecutorial/government defense immunity. And none of the sued individuals or

entities deprived Jensen of his protection against double jeopardy.

         A. The Bureau Is Not Subject to Suit.

         Jensen is not entitled judgment against the bureau because the Bureau is not

subject to suit for the reasons stated in Defendants’ Motion to Dismiss.

Defendants incorporate the facts and argument from their Motion to Dismiss to this

Motion. DUCivR 7-1(a)(4). In particular, the Bureau is not a separate entity

capable of suing and being sued, see Kojima v. Lehi City, No. 2:13-cv-000755-EJF,

2015 WL 4276399, at *4 (D. Utah July 14, 2015) (not selected for publication),

and if Jensen’s claims are construed as against the State, they are improper because

the State is not a “person” subject to § 1983 liability or liability for monetary

damages for alleged state constitutional violations. Will v. Michigan Dep’t of State



                                           9
       Case 2:19-cv-00168-DBP Document 18 Filed 08/28/19 Page 10 of 15




Police, 491 U.S. 58, 72–74 (1989); V-1 Oil Co. v. Utah State Dep’t of Pub. Safety,

131 F.3d 1415, 1428 n.1 (10th Cir. 1997).

      Jensen has provided no authority demonstrating that the Bureau must be

liable for monetary damages under any theory he advances, much less providing

any authority defeating the binding precedent showing that the Bureau cannot be

liable for monetary damages. Jensen is not entitled to summary judgment against

the Bureau.

      B. Judge Lawrence Is Entitled to Judicial Immunity.

      Jensen is not entitled to judgment against Judge Lawrence because he is

entitled to judicial immunity for the reasons stated in Defendants’ Motion to

Dismiss. Defendants incorporate the facts and argument on this point from their

Motion to Dismiss to this Motion. DUCivR 7-1(a)(4). In particular, Judge

Lawrence is protected by judicial immunity because judges are shielded with

absolute immunity from suit for money damages based on their judicial action,

including suits pursuant to 40 U.S.C. § 1983, and for suits based on state law.

Mireles v. Waco, 502 U.S. 9, 9-10 (1991); Forrester v. White, 484 U.S. 219, 225-

26 (1988); Stein v. Disciplinary Bd. Of Supreme Court of NM, 520 F.3d 1183,

1189-90 (10th Cir. 2008) (citing Snell v. Tunnell, 920 F.2d 673, 686 (10th Cir.

1990)); Bailey v. Utah State Bar, 846 p.2d 1278, 1280 (Utah 1993) (recognizing

judicial immunity barring state law cause of action).



                                         10
           Case 2:19-cv-00168-DBP Document 18 Filed 08/28/19 Page 11 of 15




          In his Motion, Jensen argues that Judge Lawrence is not entitled to judicial

immunity because, according to Jensen, Judge Lawrence did “HONESTLY …

UPHOLD[] THE UNITED STATES LAW.”16 In other words, Jensen disagrees

that Judge Lawrence properly ruled that Jensen was not entitled to expungement at

that time. But “[i]f judicial immunity means anything, it means that a judge will

not be deprived of immunity because the action he took was in error or was in

excess of his authority.” Mireles, 502 U.S. 9 at 12–13 (citations, quotations, and

internal omission omitted). Even if Judge Lawrence acted “maliciously or

corruptly” in ruling against Jensen, he would still be immune from suit. Bradley v.

Fisher, 80 U.S. (13 Wall.) 335, 351 (1871).

          For the reasons stated in the Motion to Dismiss, Judge Lawrence is immune

from suit. Jensen’s allegations here that he did not “honestly uphold the law”—

even if Judge Lawrence’s ruling was legally incorrect, or even if it was entered

maliciously—are insufficient to show that Jensen is entitled to summary judgment.

          C. AAG Yockey is Entitled to Prosecutorial/Government Defense Absolute
             Immunity.

          Jensen is not entitled to judgment against AAG Yockey because he is

entitled to government defense immunity for the reasons stated in Defendants’




16
     Pl.’s Mot. at 1.


                                            11
       Case 2:19-cv-00168-DBP Document 18 Filed 08/28/19 Page 12 of 15




Motion to Dismiss. Defendants incorporate the facts and argument on this point

from their Motion to Dismiss to this Motion. DUCivR 7-1(a)(4).

      Since Defendants filed their Motions to Dismiss, the Tenth Circuit has

issued a new case confirming that government attorneys defending their clients in

civil actions are immune from collateral § 1983 lawsuits based on their acts in the

underlying lawsuit. In Benavidez v. Howard, the Court granted absolute immunity

to city attorneys who were sued under § 1983 for their actions defending a city

clerk in an underlying declaratory judgment suit. 931 F.3d 1225 (10th Cir. 2019)

(per curiam). The Court did not need to “tarry long in disposing” of the appeal

against the attorneys, because they were entitled to absolute immunity.

      “[A]bsolute immunity shields those acts undertaken by a government

attorney in preparation for judicial proceedings and which occur in the course of

his or her role as an advocate for the government.” Id. Such immunity “is

necessary to protect their independent judgment by freeing them from the

possibility of harassment and intimidation associated with their defense of”

government officials in judicial proceedings. Id.

      In that case, the acts of preparing for and filing a motion for protected order

and arranging for the presentation of evidence by way of affidavit in support of the

motion, were protected by absolute immunity. Id. In this case AAG Yockey did the

same thing—appeared, drafted a motion, and argued his client’s legal position.



                                         12
       Case 2:19-cv-00168-DBP Document 18 Filed 08/28/19 Page 13 of 15




Benavidez entitles Yockey to absolute immunity. Therefore, Jensen is not entitled

to summary judgment.

      D. Jensen Has Not Shown Entitlement to Judgment on his “Double
         Jeopardy” Claim on Its Merits.

      Even if the Court ignores Jensen’s procedural failures in his motion, or the

immunities each defendant is entitled to, Jensen is still not entitled to summary

judgment because he has not shown that he is “entitled to judgment as a matter of

law” on his Double Jeopardy claim. Fed. R. Civ. P. 56(a).

      Jensen cites no authority for the proposition that any of the defendants

violated Jensen’s rights against double jeopardy. And the law is clear that they

have not. As argued in Defendants’ Motion to Dismiss, the Double Jeopardy

Clause applies to proceedings which are “essential[ly] criminal.” Breed v. Jones,

421 U.S. 519, 528 (1975). The expungement procedure is not criminal. Even

ignoring the civil nature of the proceeding, the Utah Legislature set criteria to have

arrest or conviction records expunged, and the plaintiff did not qualify. This cannot

be a double jeopardy violation, just as increasing a criminal punishment for prior

criminal history is not a double jeopardy violation. E.G., Witte v. United States,

515 U.S. 389, 403 (1995).




                                          13
       Case 2:19-cv-00168-DBP Document 18 Filed 08/28/19 Page 14 of 15




                                CONCLUSION

      For the reasons stated above Defendants request that the Court deny Jensen’s

Motion for Summary Judgment and request that the Court dismiss the case with

prejudice.



      DATED: August 28, 2019


                                     OFFICE OF THE UTAH ATTORNEY
                                     GENERAL


                                     /s/ Kyle J. Kaiser
                                     Kyle J. Kaiser
                                     Assistant Utah Attorney General
                                     Attorney for State Defendants




                                       14
       Case 2:19-cv-00168-DBP Document 18 Filed 08/28/19 Page 15 of 15




                         CERTIFICATE OF MAILING

      I certify that on August 28, 2019, I electronically filed the foregoing,
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFF’S
MOTION FOR SUMMARY JUDGMENT, using the Court’s electronic filing
system. I also certify that a true and correct copy of the foregoing was placed in
outgoing, United States mail, postage prepaid, to the following:

Earle Jensen
1450 S Emery Street
Salt Lake City, UT 84101
Pro Se

                                        /s/ Karen Stupeck




                                         15
